Case 2:19-cv-06182-DSF-PLA Document 82-13 Filed 08/18/20 Page 1 of 3 Page ID
                                 #:2499




                          Exhibit O
  Case 2:19-cv-06182-DSF-PLA Document 82-13 Filed 08/18/20 Page 2 of 3 Page ID
                                   #:2500
                                                                                                  7000 S. Broadway
                                                                                             Los Angeles, CA 90003
                                                                                                     213-640-3950
                                                                                                  213-640-3988 fax
                                                                                                      www.lafla.org

Writer’s Direct Line (213) 640-3983                                                     Our File Number XX-XXXXXXX

                                                                                      VIA EMAIL ONLY
                                                           August 6, 2020
Patricia Ursea
Gabriel Dermer
Felix Labron
Scott Marcus
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012

         RE:       Garcia v. City of Los Angeles, Case 2:19-cv-06182-DSF-PLA
                   Ex Parte Application for Order to Show Cause re: Contempt and Sanctions

Counsel,

        Please be advised that Plaintiffs intend to file ex parte an Application for an Order to Show
Cause re: Contempt and Sanctions, based on the City's postings on July 30 and August 3, 2020 of
notices throughout Los Angeles, in violation of the Court's April 14, 2020 Preliminary Injunction.

Plaintiffs’ request for an OSC re: Contempt is based on the following:

    •    On July 30, 2020, the City of Los Angeles posted Notices of Major Cleaning over a number of
         city blocks in San Pedro, informing unhoused residents that "Bulky Items are Always
         Prohibited” and the “City reserves the right to address. . . bulky items . . . at any time and in
         any location.”

    •    On August 3, 2020, the City of Los Angeles again posted notices over a number of city blocks
         in South Los Angeles, stating that "storage of Bulky Items in the Public Right-of-Way or
         Another Public Area is Prohibited" and that failure to remove the item would "subject it to
         removal by the City."


The posting of these notices specifically violated the provision of the Court’s April 13, 2020 order that
prevents the City of Los Angeles from "posting signs, notices, or other public information stating that
the City will enforce Sections 56.11(3)(i) . . . of the Los Angeles Municipal Code." Dkt. 58 at p. 30.




 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989
  Case 2:19-cv-06182-DSF-PLA Document 82-13 Filed 08/18/20 Page 3 of 3 Page ID
                                                    #:2501
The City’s posting of these notices last Thursday and Monday were preceded by numerous statements
by elected officials, indicating the City's intention to remove bulky items from homeless encampments,
and in particular, homeless encampments in Special Enforcement and Cleaning Zones around A Bridge
Home locations, which is where these notices were posted.

As you know, Plaintiffs specifically reached out to the City of Los Angeles on June 30, 2020 after
hearing concerning reports that LA Sanitation workers had stated that the City intended to resume the
removal of bulky items. We specifically requested you notify us if the City intended to begin
removing bulky items and to meet and confer with us prior to doing so. It was our hope, in doing so,
that the parties could avoid further court intervention. The City chose not to do so, choosing instead to
violate the Court’s order.

We intend to file our application ex parte tomorrow. Such an application is warranted under the
circumstances, given the potential for irreparable harm caused by the City’s ongoing disregard for the
Court’s order. An ex parte application is particularly appropriate here, given that the City Council
authorized and immediately began conducting comprehensive cleanups throughout the City of Los
Angeles, and we understand that these notices were posted in conjunction with those cleanups.

In the interest of preserving judicial resources, we are willing to discuss avoiding the ex parte if the
parties can agree to a joint stipulation regarding the posting of the notices, along with a declaration
under penalty of perjury from the Director and General Manager of LA Sanitation, attesting that the
City 1) will not post any notices stating its intention to remove and/or destroy bulky items, and 2) will
not remove and/or destroy any items stored in public based solely on the size of the item.

Please let us know by the end of the day how you wish to proceed. I can be reached at 213-640-3983
if you have any questions or want to discuss the matter further.

Sincerely,




Shayla Myers
Legal Aid Foundation of Los Angeles

Benjamin Herbert
Kirkland & Ellis LLP

Michael Onufer
Kirkland & Ellis LLP

Catherine Sweetser
Schonbrun Seplow Harris Hoffman and Zeldes LLP
